Citation Nr: 0123994	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to December 
1975 and from November 1977 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the claims of entitlement to 
increased evaluations for bilateral knee disabilities were 
denied.

This matter was previously before the Board in March 1998 at 
which time it was remanded for additional development.



FINDINGS OF FACT

1.  Chondromalacia of the right knee is manifested by 
crepitus, objective evidence of pain, and X-ray evidence of 
arthritis; there is no evidence of instability.

2.  Chondromalacia of the left knee is manifested by 
crepitus, objective evidence, of pain, and X-ray evidence of 
arthritis; there is no evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
a letter dated in June 2001 the RO notified the veteran of 
its duty to the veteran under the VCAA and action taken with 
regard to the claim.  Although the veteran was given blank 
authorization forms to obtain medical records and an 
opportunity to provide additional information of treatment, a 
response was not received.

Moreover, these claims for previously before the Board in 
March 1998.  At that time the claims were remanded to afford 
the veteran a VA examination and to ask the veteran for the 
names of physicians in order to obtain any other relevant 
medical records that were not associated with the claims 
file.  The veteran underwent a VA examination in August 1999 
and the report has been associated with the file.  No 
additional information was provided by the veteran of 
physicians who treated him for his knee disabilities.

The factual development in this case that is reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.  38 U.S.C.A. § 5103A; see Dela Cruz v. Principi, No. 
99-158 (U.S. Vet. App. Aug. 21, 2001)). 

Factual Background

Service connection for chondromalacia of the knees was 
established in a January 1986 rating decision and a 10 
percent evaluation was assigned based on the level of 
disability at that time.

A letter dated in July 1994 and treatment records dated in 
August and September 1994 from Jacques Van Ryn, M.D., the 
veteran's private physician, indicate the veteran had 
complaints of bilateral knee pain ascending and descending 
stairs, and when he sat for long periods of time.  He also 
complained of difficulty kneeling and when he positioned 
himself to take photographs.  Examination of the knees 
revealed full range of motion with significant subpatellar 
crepitation bilaterally and moderately by the patellar grind 
test.  Some terminal subluxation with full extension of the 
patellae was noted; however, his knees were stable to 
ligamentous stress testing.  A February 1995 letter notes the 
treatment of the veteran's chondromalacia over the past year.

The veteran underwent a VA examination in April 1995.  
Examination of the knees revealed crepitus bilaterally.  
There was no fluid effusion of the knees, the ligaments were 
intact, McMurray's was negative, and there was positive joint 
line tenderness bilaterally.  Flexion of the knee was to 115 
degrees bilaterally.  X-rays of the knees show mild 
degenerative changes in both knees without significant change 
since June 1991.

Lay statements dated in August 1995 from the veteran's 
coworkers indicate that he had been observed wincing in pain 
due to his knees and waking with a slight limp.  They also 
stated that he complained of severe knee pain after extended 
movement or prolonged standing, which caused him to take 
extended breaks.

Progress notes from a VA facility dated in July 1999 indicate 
the veteran complained of bilateral knee pain.  Crepitus was 
noted on extension of both knees.

The veteran underwent a VA examination in August 1999.  At 
that time he indicated that his job required him to stand for 
prolonged periods of time.  During the course of the work 
week, his knees became more painful.  Standing more than two 
hours also caused bilateral knee pain.  He stated that his 
bilateral knee pain caused him to miss up to two days of work 
each month and during those times he rested.  He avoided 
stairs because of anterior knee pain.  There was no history 
of the veteran's knees locking or giving way.  Standing 1-2 
hours did not result in fatigability; rather, he experienced 
pain.  No heat or redness was noted and there were no true 
periods of flare-ups of any specific activity that caused 
increased pain; however, after working three consecutive days 
the veteran indicated he had increased pain, soreness, and 
swelling about the knees.  There was no indication from the 
veteran's account that there were increased functional 
impairments that decreased his ability to stand or walk by 
the end of the work week, only increased pain.  He did not 
uses braces or supports for his knees.  On objective 
examination of the knees, there was no evidence of knee pain 
during sitting, standing, or walking; however, the veteran 
did walk with a stiff-legged gait on the right side.  He was 
able to squat to 90 degrees bilateral with complaints of 
anterior knee pain and "popping" in the left knee more than 
the right.  The knees demonstrated full extension to zero 
degrees, active flexion to 130 degrees, and passive flexion 
to 135 degrees.  Complaints of pain were noted at full 
flexion.  There was slight patellofemoral crepitus bilateral 
during active and passive motion of the knees.  There was no 
evidence of joint effusion or swelling about the knees.  
Palpation of the knees demonstrated subjective complaint of 
slight medial and lateral joint line pain.  Patellar 
alignment was normal with no evidence of subluxation or 
apprehension on medial and lateral deviation of the patella.  
Lachman's test and drawer sign were negative, and there was 
no evidence of varus or valgus laxity.  Strength of 
quadriceps and hamstrings of the legs were 4/5 bilaterally.

The physician indicated that the veteran's stance and gait 
did not show evidence of incoordination.  Based upon the 
veteran's history and the examination the physician opined 
that periods of increased pain did not change the range of 
motion of the veteran's knees.  The report also indicates 
that there were no arthritic symptoms other than bilateral 
knee pain.  X-rays show mild bilateral joint space narrowing 
with calcification, normal patella alignment, and mild 
bilateral osteoarthritis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

The Board has considered the Diagnostic Codes under which the 
veteran's bilateral knee disability might be evaluated.  
Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage), and 5262 (impairment of tibia and fibula) are not 
applicable in the instance case because they are not 
factually relevant to the veteran's disorder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2000).

The veteran's bilateral knee disability is currently 
evaluated under Diagnostic Code 5257, other impairment of the 
knee.  Under this code recurrent subluxation or lateral 
instability of the knee demonstrating slight impairment 
warrants a 10 percent evaluation  Moderate impairment 
warrants a 20 percent evaluation and severe impairment 
warrants a 30 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  The evidence shows the 
veteran's bilateral knee disability does not meet the 
criteria for the minimal compensable evaluation of 10 percent 
under this code.  Records from the veteran's private 
physician dated in 1994 note some terminal subluxation with 
full extension of the patellae; however, the veteran's knees 
were stable to ligamentous stress testing  The August 1999 VA 
examination report indicates that the Lachman's test and 
drawer sign were negative and there was no evidence of varus 
or valgus laxity.  The report also states that patellar 
alignment was normal with no evidence of subluxation or 
apprehension on medial and lateral deviation of the patella.

In view of the record, the Board finds that the 
chondromalacia is more appropriately evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2000), as X-ray reports dated April 1995 and August 1999 
show osteoarthritis, bilaterally.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  These codes provide that 
degenerative arthritis will be rated based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The appropriate codes in 
this case are Diagnostic Codes 5260 for limitation of flexion 
of the leg and 5261 for limitation of extension of the leg.  
The 1994 findings from the veteran's private physician and 
August 1999 VA examination report reveal the veteran 
essentially had full range of motion in both knees with 
specific findings of extension to zero degrees and active 
flexion to 130 degrees in August 1999.  See 38 C.F.R. § 4.71, 
Plate II.  Such findings do not approximate even the 
specified criteria for a noncompensable evaluation  
Diagnostic Code 5260 or 5261, i.e., flexion limited to 60 
degrees and extension limited to 5 degrees, respectively.

Where, as here, the limitation of motion of the specific 
joint or joints involved does not warrant a compensable 
evaluation under the appropriate Diagnostic Codes (5260, 
5261), an evaluation of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

As previously stated, the veteran has been diagnosed by X-ray 
evidence as having degenerative joint disease of both knees 
that is also demonstrated by pain and crepitus.  These 
findings are noted in the August 1999 VA examination report.  
Furthermore, a letter from a coworker states that the veteran 
was observed wincing due to knee pain.  This lay statement 
provides additional objective evidence of knee pain.  It is 
deemed competent because it is an eye-witness account of the 
veteran's symptoms and, as such, does not require medical 
knowledge or expertise.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159)); Espiritu v.  
Derwinski, 2 Vet. App. 493 (1992).  This statement is found 
to be credible because it is plausible that an individual who 
works closely with the veteran over the course of the day 
would be in a position to observe any symptoms demonstrated 
after prolonged standing or movement.  An evaluation higher 
than 10 percent is not warranted in this case for the reasons 
already stated, i.e., limitation of motion of the knees does 
not meet the criteria for 10 percent or more under Code 5260 
or 5261.

Accordingly, while compensable limitation of motion under 
Diagnostic Code 5260 or 5261 is not shown for either knee, 
the Board finds that a 10 percent rating, and no more, is 
warranted for each knee on the basis of X-ray findings of 
degenerative changes, crepitus, and painful motion of the 
knees.

Since the record, as shown by the evidence does not support a 
rating greater than 10 percent for each knee, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  When the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the right knee is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left knee is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

